Tom Glaze, Justice, concurring. I concur. First, I would point out that this court reviews the trial court’s decision, not the court of appeals. Here, the trial court denied the appellant’s motion to transfer, and the abstract reflects that the trial court denied appellant’s motion because “six buys show a repetitive pattern.” That issue has been considered and decided in this court’s majority opinion. However, I would point out that the appellant never argued below or on appeal that the court erred in not considering probation options provided under Ark. Code Ann. §§ 9-27-330 and 9-27-339 (Repl. 1998). These statutory provisions apparently were introduced into argument on appeal in the court of appeals’ majority opinion. In short, this court cannot reverse a trial court’s decision based on an argument not presented below. Even if §§ 9-27-330 and -339 could be considered on appeal, the interpretation given these provisions by the court of appeals’ majority opinion and the dissenting opinion in this court is erroneous. Section 9-27-330 provides additional alternatives for juveniles placed on probation. Some of these options are electronic monitoring, volunteer community service, and suspension of driving privileges. Section 9-27-339 comes into play when the juvenile violates those conditions. Under § 9-27-339, if the court should find the juvenile violated the terms of his or her probation,' the court may (1) extend probation, (2) impose additional conditions of probation, (3) make any disposition that could have been made at the time probation was imposed, or (4) commit the juvenile to a juvenile detention facility for an indeterminate period not to exceed ninety days. As I read these two statutes together, the juvenile contemplated is one who is under eighteen years of age, because a person older than eighteen could not be committed to a juvenile detention facility upon his or her probation revocation. Undoubtedly, the General Assembly intended to offer juvenile courts additional options in delinquency cases, but it did not provide that those options should also be provided to adults. While I think the result the court of appeals and the dissenting opinion want to reach could be beneficial, such remedies for young adults like the appellant must come from the General Assembly. Imber, J., joins this concurrence.